Fourth Court of Appeals
                                           San Antonio, Texas
                                                  August 2, 2016

                                               No. 04-16-00337-CR




                                       Ex Parte Jennifer RODRIGUEZ,
                                                   Appellant

                        From the County Court at Law No. 2, Bexar County, Texas
                                        Trial Court No. 496800
                                 Honorable Jason Wolff, Judge Presiding

                                                  ORDER
        This is an accelerated appeal of the trial court’s order denying appellant’s pre-trial
application for writ of habeas corpus. Appellant’s brief was originally due to be filed on July 5,
2016. Appellant’s first motion for extension of time to file the brief was granted in part,
extending the deadline to file the brief to August 4, 2016. On August 1, 2016, appellant filed a
motion requesting an additional extension of time to file the brief until September 3, 2016, for a
total extension of sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION
OF TIME THAT THE APPELLANT WILL BE GRANTED. Appellant’s brief must be filed
by September 6, 2016. 1

                                                                _________________________________
                                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2016.



                                                                ___________________________________
                                                                Keith E. Hottle
                                                                Clerk of Court




1
    September 3, 2016 is a Saturday, and September 5, 2016 is a holiday.